Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 1 of 58




                             Exhibit A
      Verification, Case Docket and Superior Court Documents
 Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)               Filed 12/20/18 Page 2 of 58



 1                                           VERIFICATION
 2
     STATE OF ARIZONA   )
 3                      ) ss.
     COUNTY OF MARICOPA )
 4
 5              I, NEIL SINGH, hereby state, under the penalty of perjury, that the following

 6   information is true to my knowledge, information and belief:

 7          1.        I am the attorney for Defendant State of Arizona in the matter of Katlynn

 8   Marie v. David Szapiro, et al., CV2018-055672, currently pending in the Superior Court

 9   of the State of Arizona, County of Maricopa, before the Honorable Cynthia Bailey.

10          2.        On December 20, 2018, I filed a Notice of Removal under 28 U.S.C.

11   § 1441(a) seeking to remove, Katlynn Marie v. David Szapiro, et al., CV2018-055672 to

12   the United States District Court for the District of Arizona.

13          3.        In compliance with 28 U.S.C. § 1441(a) and LRCiv. 3.6(b), I certify that

14   the attached documents are true and accurate copies of pleadings and other documents

15   that were filed in the Superior Court of the State of Arizona, Maricopa County, Katlynn

16   Marie v. David Szapiro, et al., CV2018-055672. Also attached is a true and accurate

17   copy of the court docket in Katlynn Marie v. David Szapiro, et al., CV2018-055672

18          I declare under penalty of perjury that the foregoing is true and correct to the best

19   of my knowledge, information and belief.

20              DATED this 20th day of December, 2018.

21
                                                         se
                                                  _______________________________
22                                                NEIL SINGH
23
24
25
26


     #7515900
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 3 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 4 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 5 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 6 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 7 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 8 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 9 of 58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 10 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 11 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 12 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 13 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 14 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 15 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 16 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 17 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 18 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 19 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 20 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 21 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 22 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 23 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 24 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 25 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 26 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 27 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 28 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 29 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 30 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 31 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 32 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 33 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 34 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 35 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 36 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 37 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 38 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 39 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 40 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 41 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 42 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 43 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 44 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 45 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 46 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 47 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 48 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 49 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 50 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 51 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 52 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 53 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 54 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 55 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 56 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 57 of
                                      58
Case 2:18-at-99912 Document 506-3 *SEALED* (Court only)   Filed 12/20/18 Page 58 of
                                      58
